DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the first plurality of optical fiber-based strain sensors and the second plurality of optical fiber-based strain sensors are disposed on a single core and are noncolinear with one another on the single core” recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “a light source” in claims 1 and 15 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “light source” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder 
A review of the specification shows that a laser ([0035]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a first connector” in claim 22 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “connector” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “first connector”) is modified by functional language (“to operably connect”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a threaded cap (fig. 9 (132)) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a second connector” in claim 22 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “connector” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “second connector”) is modified by functional language (“to operably connect”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a threaded cap (fig. 9 (142)) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a user interface” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “user interface” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “user interface”) is modified by functional language (“to communicate information”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a display (abstract) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, claim 15 recites “the first and second plurality of strain sensors are disposed on a single core and are noncolinear with one another on the single core”. While applicant discloses a single core wire (at least fig. 6 (138A)), there is no disclosure nor depiction in the disclosure as originally presented that describes the plurality of sensors as being disposed on a single core inside of the optical fiber. Furthermore, applicant describes that distinct series or channels of strain sensors can be included on a single optical fiber ([0045]), thus, a person having ordinary skill in the art would presume the series or channels could be provided on different cores included on the  same optical fiber. For these reasons, a person having ordinary skill in the art would not recognize that the inventor had possession of the claimed invention at the original time of filing. 
Additionally, claim 23 recites “wherein the optical fiber is attached to the catheter tube”. The claim limitation appears to be supported by fig. 5 which depicts the optical fibers 140A and 140B as being attached to the catheter tube 210, however, claim 15 is directed toward fig. 6 which depicts the optical fiber disposed in a notch provided by the stylet and separated from the catheter body 210 by the and also disposed in a notch on the outer surface of a stylet (138). For these reasons, a person having ordinary skill in the art would not recognize that the inventor had possession of the claimed invention at the original time of filing. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “a stylet” in line 2. It is not clear if this is the same stylet of claim 15 or a new stylet. For examination purposes, it has been interpreted to mean either.
Claim 21 recites the limitation “the stylet” in line 2. It is not clear if this is the same stylet of claim 15 or the stylet previously recited in claim 21. For examination purposes, it has been interpreted to mean either.
Claim 23 recites “the catheter assembly as defined in claim,” in line 1. It is unclear if claim 23 is dependent on claim 15 as set forth in the previous claim set presented on 08/31/2021 or if it has been amended to depend from a different claim. For examination purposes, claim 23 is interpreted to be dependent from claim 15 as previously set forth in the 
	Claim 23 recites “wherein the optical fiber is attached to the catheter tube” in lines 1-2. It is unclear how the optical fiber is attached to the catheter tube and disposed on the outer surface of a stylet which is removably disposed within the catheter tube. For examination purposes, it has been interpreted to mean the optical fiber is indirectly attached to the catheter tube.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramamurthy et al. (US 20090137952 A1), hereinafter Ramamurthy.
Ramamurthy discloses a method for placing a medical device (at least fig. 2A (210) and corresponding disclosure) into a body of a patient (at least fig. 8 (800)), the method comprising:
Propagating an outgoing optical signal to an optical fiber (at least fig. 2B (215) and corresponding disclosure) ([0102] which discloses emitted light is transmitted through the fiber core 304 (of the optical fiber),
Wherein the optical fiber includes a first plurality of fiber-based strain sensors (at least fig. 3C (362) and corresponding disclosure) along a first longitudinal portion and a second plurality of strain sensors (at least fig. 3C (361) and corresponding disclosure)  disposed along a second longitudinal portion, wherein the first (362) and second plurality of strain 
Receiving a return optical signal (at least fig. 3A (326) and corresponding disclosure) from the strain sensors (at least fig. 8 (820) and corresponding disclosure); and 
Processing the return optical signal received from the strain sensors to derive data relating to the medical device (at least fig. 8 (825) and corresponding disclosure. [0110] which discloses the controller is configured to process data associated with the reflected light 326 to generate such spatial position and/or orientation data (i.e. data relating to the device)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-32, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy.
Regarding claim 27,
Ramamurthy teaches the elements of claim 26 as previously stated. Ramamurthy appears to teach successively repeating stages (a), (b), and (c) while inserting the medical device into the patient (at least fig. 9 (900) which illustrates successively moving the medical device until it has reached its final destination and generating shape and location information (915) with each movement. Examiner notes that the method of generating shape and location information depicted in fig. 8 includes emitting and receiving optical signals. Thus repeatedly generating shape and location information would appear to also repeatedly emit and receive optical signals) 
Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have successively repeated stages (a), (b), and (c) in order to provide updated information about the aspect of the medical device after each successive movement of the medical device.

	Regarding claim 28,
	Ramamurthy, as modified, teaches the elements of claim 27 as previously stated. Ramamurthy further teaches further comprising communicating information relating to an aspect of the medical device to a user (at least fig. 8 (830). Examiner notes that by displaying a representation of the instrument body the information relating to an aspect of the medical device would be communicated to a user.), the information relating to the data derived by processing the return optical signal (at least fig. 8 (825)).

	Regarding claim 29,


	Regarding claim 30,
Ramamurthy, as modified, teaches the elements of claim 28 as previously stated, Ramamurthy further teaches wherein the aspect of the medical device includes a position of the medical device within the body of the patient ([0110] which discloses the reflected light is used to generate data such as spatial position and/or orientation data and [0085] which discloses the fiber bragg gratings are used to determine the shape and/or position of the elongate instrument (210)).
	
	Regarding claim 31,
	Ramamurthy, as modified, teaches the elements of claim 28 as previously stated. Ramamurthy further teaches wherein the aspect of the medical device includes at least one of a shape or an orientation of the medical device within the body of the patient ([0110] which discloses the reflected light is used to generate data such as spatial position and/or orientation data and [0085] which discloses the fiber bragg gratings are used to determine the shape and/or position of the elongate instrument (210)).
	
	Regarding claim 32,
	Ramamurthy, as modified, teaches the elements of claim 31 as previously stated. Ramamurthy further teaches the aspect of the medical device includes a malposition of the medical device within the body of the patient (at least fig. 9 (920) which illustrates a method for determining if the position of the 
	
	Regarding claim 35,
	Ramamurthy, as modified, teaches the elements of claim 27 as previously stated. Ramamurthy further teaches wherein stages (a) and (b) are controlled by a processor (at least fig. 3A (340)) of a medical device placement system (at least fig. 3A).

	Regarding claim 36,
	Ramamurthy, as modified, teaches the elements of claim 27 as previously stated. Ramamurthy further teaches wherein the medical device is an elongate medical device (at least fig. 2A (210)) inserted into a vasculature of the body of the patient (at least fig. 2A (431 and 230)) and wherein the data is communicated to assist a clinician in placing the elongate medical device at a desired location within the vasculature (at least fig. 9 (900) which illustrates the method for inserting the catheter to a final destination (desired location) using the data from the shape and location information (data) from the fiber. Examiner notes the final destination is within the vasculature as seen in Fig. 2A).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy as applied to claim 27 above and further in view of Larkin et al. (US 20080285909 A1), hereinafter Larkin. 
	Regarding claim 33,
	Ramamurthy, as modified, teaches the elements of claim 27 as previously stated. Ramamurthy fails to explicitly teach wherein propagating the outgoing optical signal includes propagating the outgoing optical signal by a tunable swept laser.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Ramamurthy, as currently modified, to include propagating the outgoing optical signals as taught by Larkin in order to sweep the laser over a broad band of wavelengths (Larkin [0055]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy as applied to claim 27 above and further in view of Sharifi et al. (US 20180113038 A1), hereinafter Sharifi.
Regarding claim 34,
Ramamurthy, as modified, teaches the elements of claim 27 as previously stated. Ramamurthy further teaches wherein receiving the return optical signal (326) includes receiving the return optical signal (326) by a detector (at least fig. 3A (330)).
The detector of Ramamurthy appears to be a photodetector ([0102] which discloses reflected light is detected by detector 330).
Nonetheless, Sharifi teaches a photodetector (at least fig. 12 (706)) to receive bragg wavelength (optical) signals from strain sensors ([0218]). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a photodetector of Sharifi for the detector of Ramamurthy. 
.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy as applied to claim 36 above, and further in view of Schneiter (US 20060189959 A1).
Regarding claim 37,
	Ramamurthy teaches the elements of claim 36 as previously stated. Ramamurthy further teaches wherein the medical device is a catheter assembly and wherein the desired location includes placement of a distal tip of a catheter assembly in the right atrium of the heart (at least fig. 2A and [0011] which discloses the target site is the right atrium of the heart). 
	Ramamurthy, as modified, fails to explicitly teach wherein the desired location includes placement of a distal tip of the catheter assembly in a superior vena cava of the vasculature.
	Schneiter teaches a catheter guided so that the desired location includes placement of a distal tip (at least fig. 1 (24)) of a catheter assembly (at least fig. 1 (10)) in a superior vena cava of the vasculature (at least fig. 1 (18)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Ramamurthy, as currently modified, to include placement of the distal tip of the catheter assembly in a superior vena cava as taught by Schneiter in order to perform catheter based procedures in the superior vena cava. Such a modification appears to be a simple substitution of placement into one area of the vasculature for another producing a predictable result that renders the claim obvious and/or combining prior art techniques according to known methods to yield predictable results (MPEP 2143).

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Sharifi.
Regarding claim 1,
Ramamurthy teaches a medical device placement system for inserting a first medical device (at least fig. 2A (220) and corresponding disclosure) into a body of a patient (at least fig. 2A and corresponding disclosure) comprising:
The first medical device (220);
A second medical device (at least fig. 2A (210) and corresponding disclosure) disposed within a lumen of the first medical device (220)(at least fig. 2A or fig. 14), 
The second medical device (210) including an optical fiber (at least fig. 3A (215) and corresponding disclosure. [0086] which discloses the optical fiber (215) may be positioned within a groove (i.e. longitudinal notch) formed within the outer wall (i.e. outer surface) (fig. 2B (216)) of the second medical device 210). 
the optical fiber (215) including a first plurality of optical fiber-based strain sensors (at least fig. 3C (362) and corresponding disclosure. Examiner notes 304 is a core of the optical fiber 215) disposed along a first longitudinal portion and a second plurality of optical fiber-based strain sensors (at least fig. 3C (361) and corresponding disclosure) disposed along a second longitudinal portion, 
the first plurality of optical fiber-based strain sensors (362) and the second plurality of optical fiber-based strain sensors (361) are disposed on a single core (at least fig. 3C (304) and corresponding disclosure).
A light source (at least fig. 3A (320)) configured to operable connect (at least fig. 3A (328)) with the plurality of strain sensors (302) and produce outgoing optical signals (at least fig. 3A (322)) incident on the strain sensors (302) (at least fig. 3A and [0102] which discloses the light source (320) is connected through the sensors 302 through the connectors 328);

A processor (at least fig. 3A (340)) configured to process data from the return optical signals ([0104] which discloses the controller process reflected light (326)), the data relating to an aspect of the medical device ([0110] which discloses the reflected light is used to generate data such as spatial position and/or orientation data. [0110] also discloses the data relates to the shape and position of the catheter), and
A user interface (at least fig. 22B (2205)) configured to communicate information relating to the aspect of the medical device. 
The detector of Ramamurthy appears to be a photodetector ([0102] which discloses reflected light is detected by detector 330).
Nonetheless, Sharifi teaches a photodetector (at least fig. 12 (706)) to receive Bragg wavelength (optical) signals from strain sensors ([0218]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ramamurthy to include a photodetector as taught by Sharifi in order to detect the optical signals accordingly. Such a modification amounts to merely a simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 2,
Ramamurthy, as modified, teaches the elements of claim 1 as previously stated. Ramamurthy further teaches wherein the light source is a laser ([0102] which discloses the light source is a laser) and wherein the laser (320) and the detector (330) are included in an optical module (at least fig. 3A (300)).


Regarding claim 3,
Ramamurthy, as modified, teaches the elements of claim 1 as previously stated. Ramamurthy further teaches wherein the strain sensors (302) include fiber Bragg grating sensors ([0091] which discloses the sensors 302 are Fiber Bragg Gratings).

Regarding claim 4,
Ramamurthy, as modified, teaches the elements of claim 1 as previously stated. Ramamurthy further teaches wherein second medical device (210) includes a guidewire (at least fig. 2A (240) and corresponding disclosure. [0114] which discloses 240 positioned within the second medical device (210) is a guidewire)

Regarding claim 5,
Ramamurthy, as modified, teaches the elements of claim 4 as previously stated. Ramamurthy further teaches wherein the first medical device (220) includes a catheter ([0114] which discloses 220 is an outer sheath catheter).

Regarding claim 6,
Ramamurthy, as modified, teaches the elements of claim 5 as previously stated. Ramamurthy further teaches wherein the aspect of the second medical device (210) corresponds to a two-dimensional shape of a portion of the catheter (220) ([0110] which discloses the shape of the instrument (200) is depicted based on data received from the light reflected. Examiner notes the instrument 200 

Regarding claim 7,
Ramamurthy, as modified, teaches the elements of claim 1 as previously stated. Ramamurthy further teaches wherein the user interface (2205) includes a display (at least fig. 22B (2232)).

Regarding claim 8,
Ramamurthy, as modified, teaches the elements of claim 1 as previously stated. Ramamurthy further teaches wherein the display includes information relating to a position of the second medical device (210) within the patient ([0018] which discloses displaying a graphical representation of the instrument body including the position. Examiner notes the position of the medical device would necessarily relate to a position within the body).  

Regarding claim 9,
Ramamurthy, as modified, teaches the elements of claim 1 as previously stated. Ramamurthy further teaches wherein the strain sensors (at least fig. 3C (302)) are distributed along a longitudinal length of an optical fiber (at least fig. 3A-3C(215 and 304))

Regarding claim 10,
Ramamurthy, as modified, teaches the elements of claim 1 as previously stated. Ramamurthy, as modified, further teaches wherein the second medical device (210) is a stylet (Examiner notes the second medical instrument (210) is a guide instrument and is a stylet in its broadest reasonable interpretation), the stylet (210) being removably disposed within the first medical device (220) (at least 

Regarding claim 11,
Ramamurthy, as modified, teaches the elements of claim 1 as previously stated. Ramamurthy further teaches wherein the processor is configured to control functionality of the light source and the detector (at least fig. 3A the processor (340) would control functionality of the light source (320) and detector (330)).
Examiner notes in the modified system the detector (330) is a photodetector.

Regarding claim 12,
Ramamurthy, as modified, teaches the elements of claim 1 as previously stated. Ramamurthy further teaches wherein the information relating to the aspect of the second medical device is configured to assist a user of the system in guiding the second medical device and the first medical device to a desired position within the body of the patient (at least fig. 9 (900) depicts a method for assisting a user in guiding the medical device to the final destination (interpreted as desired position within the body). [0114] which discloses localizing the first (220) and second medical devices (210) simultaneously for maximum operator feedback and system control).

Regarding claim 13,
Ramamurthy, as modified, teaches the elements of claim 1 as previously stated. Ramamurthy appears to further teach wherein the light source is configured to iteratively emit outgoing optical signals and wherein the photodetector is configured to iteratively received the return optical signals (at 
Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Ramamurthy, as currently modified, to include iteratively emitting and returning optical signals in order to provide updated information about the aspect of the medical device after each successive movement of the medical device.

Claims 15-19, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy in view of Gutierrez et al. (WO 2011141830 A1), hereinafter Gutierrez.
Regarding claims 15,
Ramamurthy discloses a catheter assembly (at least fig. 2a), comprising:
An elongate catheter tube (at least fig. 2A (220) and corresponding disclosure. [0114] which discloses an outer sheath catheter 220) defining at least one lumen extending between a proximal and a distal end of the catheter tube ([0019] which discloses a sheath lumen); and 
A stylet (at least fig. 2A (210) and corresponding disclosure. [0088] which discloses 210 may be a guide instrument) that is removably inserted into a lumen of the elongate catheter tube (at least fig. 2A and fig. 14 and corresponding disclosure. [0123] which discloses advancing the stylet (210) through the elongate catheter body (220). Examiner notes if the stylet is able to be advanced through the catheter body it is removably inserted in its broadest reasonable interpretation),
the stylet including an optical fiber (at least fig. 2B (215) and corresponding disclosure) disposed in a longitudinal notch along an outer surface of the stylet ([0086] which discloses the optical fiber (215) 
the optical fiber (215) including a first plurality of optical fiber-based strain sensors (at least fig. 3C (362) and corresponding disclosure. Examiner notes 304 is a core of the optical fiber 215) disposed along a first longitudinal portion and a second plurality of optical fiber-based strain sensors (at least fig. 3C (361) and corresponding disclosure) disposed along a second longitudinal portion, the first plurality of optical fiber-based strain sensors and the second plurality of optical fiber-based strain sensors configured to receive outgoing optical signals (at least fig. 8 (810) and corresponding disclosure. [0102] which discloses emitted light is transmitted through the fiber core and through the sensors 302) and return optical signals (at least fig. 8 (820) and corresponding disclosure. [0020] which discloses light signals received from one or more bragg gratings)), 
wherein data from the return optical signals (at least fig. 8 (825)) includes data relating to an aspect of the catheter assembly ([0020] and [0026] which disclose determining one or more positions and/or orientation variables (i.e. an aspect) of the instrument based upon reflected light signals received from the one or more bragg gratings). 
and wherein the first plurality of optical fiber based strain sensors (362) and the second plurality of optical fiber-based strain sensors (361) are disposed on a single core (at least fig. 3C (304) and corresponding disclosure)
Ramamurthy fails to explicitly teach wherein the first plurality of optical fiber based strain sensors (362) and the second plurality of optical fiber-based strain sensors (361) and are noncolinear with one another on the single core. 
Gutierrez, in a similar field of endeavor involving optical fiber based strain sensors in medical devices, an optical fiber (at least fig. 1 (30) or fig. 2 (34) and corresponding disclosure) includes a first plurality of optical fiber-based strain sensors (at least fig. 3A (35(1)) and at least fig. 4 (38) and 
and wherein the first plurality of optical fiber based strain sensors (38) and the second plurality of optical fiber-based strain sensors (37) are disposed on a single core and are noncolinear with one another on the single core (at least fig. 3A which depicts both fiber Bragg grating arrays (35(1) and 35(2)) on the same core (34a) (pg. 8 discloses the fiber Bragg grating arrays arranged at 120 degree spacing on the optical fiber). 
	It would have been obvious to a person having ordinary skill in the art to have modified the system of Ramamurthy to include the noncolinear sensor array as taught by Gutierrez in order to generate strain signals from differing sides of the optical fiber and enhance the shape/position sensing of Ramamurthy. Such a modification amounts to merely a simple substitution of one known sensor array design for another rendering the claim obvious (MPEP 2143). 

Regarding claim 16,
Ramamurthy, as modified, teaches the elements of claim 15 as previously stated. Ramamurthy further teaches wherein the data from the return optical signals is configured to be processed to produce information relating to the aspect of the catheter assembly ([0110] which discloses the controller is configured to process data associated with the reflected light 326 to generate such spatial position and/or orientation data (i.e. information relating to the aspect of the catheter assembly).

	Regarding claim 17,
Ramamurthy, as modified, teaches the elements of claim 15 as previously stated. Ramamurthy further teaches  wherein the information relating to the aspect of the medical device is configured to assist a user of the system in guiding the medical device to a desired position within the body of the patient ((at least fig. 9 (900) depicts a method for assisting a user in guiding the medical device to the final destination (interpreted as desired position within the body)). 

Regarding claim 18,
Ramamurthy, as modified, teaches the elements of claim 16 as previously stated. Ramamurthy further teaches wherein the aspect of the catheter assembly includes at least one of a shape, position, and orientation of the catheter assembly when it is disposed within a body of a patient ([0020] which discloses determining the position and/or orientation of the catheter assembly and [0085] which discloses the fiber bragg gratings are used to determine the shape and/or position of the elongate instrument (210)).

Regarding claim 19,
Ramamurthy, as modified, teaches the elements of claim 16 as previously stated. Ramamurthy further teaches wherein the aspect of the catheter is a temperature or stiffness ([0142] which discloses using mechanical properties of the fiber (stiffness) or thermal characteristics (temperature) as a calibration tool. Examiner notes fig. 16 depicts during calibration measurements from the bragg gratings are compared to known measurements in order to store the calibration information and therefore the data processed would necessarily relate to the aspect (including temperature or stiffness) of the medical device.

Regarding claim 21,
Ramamurthy, as modified, teaches the elements of claim 15 as previously stated. Ramamurthy further teaches wherein the optical fiber (215) is included with a stylet (210), the stylet being removably disposed within the lumen of the catheter assembly ([0123] which discloses advancing the stylet (210) through the elongate catheter body (220). Examiner notes if the stylet is able to be advanced through the catheter body it is removably inserted in its broadest reasonable interpretation).

Regarding claim 23,
Ramamurthy, as modified, teaches the elements of claim 15 as previously stated. Ramamurthy further teaches wherein the optical fiber is attached to the catheter tube (Examiner notes the optical fiber is necessarily attached to the catheter tube via the controller). 

Regarding claim 24,
Ramamurthy, as modified, teaches the elements of claim 15 as previously stated. Ramamurthy further teaches wherein the first plurality of strain sensors is included on a first channel of the optical fiber (at least fig. 3C (304). Examiner notes the core (304) is interpreted as a channel in its broadest reasonable interpretation).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy and Gutierrez as applied to claim 21 above, and further in view of Morriss et al. (US 20080183128 A1), hereinafter Morriss.
Regarding claim 22, 

Ramamurthy fails to explicitly teach wherein the elongate catheter tube includes a luer connector disposed at a proximal end, and wherein the stylet (210) includes a first connector configured to operably connect with a console of a medical device placement system a second connector configured to operably connect with the luer connector of the catheter assembly. 
Morriss teaches wherein an elongate catheter tube (at least fig. 1 (10) and corresponding disclosure) includes a luer connector ([0087] which discloses a female slip luer connector on catheter hub 14) disposed at a proximal end (at least fig. 1 (14) and corresponding disclosure) and wherein a stylet (at least fig. 1 (100)) includes first connector (at least fig. 14 (132) and corresponding disclosure. Examiner notes the disclosure recites this element as 1032) configured operably connect with a console (at least fig. 14 (1030) and corresponding disclosure) of a medical system configured to operably connect with the luer connector of the catheter assembly ([0087] which discloses the male slip luer connector 114s is configured to be received in female slip luer connect of the irrigation catheter). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Ramamurthy, as currently modified, to include luer connectors as taught by Morriss in order to form a mating between the catheter and stylet and ensure there is no undesirable deformation during the connection process (Morriss [0087]). Furthermore, it would have been obvious to include a first connector as taught by Morriss in order to provide light to the optical fiber from the light source of Ramamurthy accordingly.


Response to Arguments

Regarding 112(f) interpretations
Applicant's arguments filed 08/31/2020 have been fully considered but they are not persuasive. 
For example, applicant argues “the term ‘connector’ is not to be interpreted under 35 U.S.C. 112(f). Examiner respectfully disagrees in that while claim 2 provides the recitation for which elements the connectors are connected to, there is no sufficient structure provided in the claim for what the first and second connectors are, but merely their function use (i.e. to operably connect). In this instance, the term connector is generic placeholder for “means”. For these reasons, the first and second connectors remain interpreted under 112(f). 
Applicant further argues “applicant submits that both ‘light source’ and ‘user interface’ are terms that are not to be interpreted under 35 U.S.C. 112(f) as each has sufficient structure that is generally known in the art. Examiner respectfully disagrees in that neither light source nor user interface as claimed provides sufficient support for what each element is respectively.
Applicant further argues “’a light source’” is comparable to those found not to invoke 35 U.S.C. 112(f))”. Examiner respectfully disagrees in that the limitation “light source” is merely a means for producing outgoing optical signals and is not modified by sufficient structure for what the light source comprises. For the reasons listed above, the light source remains interpreted under 112(f).  Furthermore, applicant argues “paragraph [0045] of the original specification states that the term is described as more than merely a laser, but recites suitable light sources include a laser, ‘semi-coherent light sources, LED light sources, etc’” (REMARKS PG. 11). While examiner agrees, the specification recites other light sources may be used, the recitations of semi-coherent light sources and LED light sources do not provide sufficient structural support for the light source. Thus, the limitations remains interpreted under 112(f).


Regarding 35 U.S.C. 102 and 103
Applicant’s arguments with respect to claims 1, 15, and 26 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                         
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793